FILED IN              <2.A2.//^                                            PD-0984-15
COURT OF CRIMINAL APPEALS          '     ' ^        j              COURT OF CRIMINAL APPEALS
                                -T>  -t> jrf f                                      AUSTIN, TEXAS
     December 22 2015         ^^                   Transmitted 12/22/2015 8:28:56 AM
                              ^~^        UlT»f>eXMas^j/fi±ll~^/     Accepted 12/22/2015 8:40:27 AM
   ABELACOSTA, CLERK                   No. PD-0984-15                               ABEL A£°f™
                         IN THE COURT OF CRIMINAL APPEALS


                               OF THE STATE OF TEXAS



     WENDEE LONG,                                                        Appellant

     v.




     THE STATE OF TEXAS,                                                  Appellee



                               Appeal from Denton County



                                         *****




                        STATE'S MOTION TO EXTEND TIME FOR
                                  FILING ITS BRIEF
                                         *****




                                       Lisa C. McMinn
                               State Prosecuting Attorney
                                 Barl.D.No. 13803300


                                    John R. Messinger
                             Asst. State Prosecuting Attorney
                                 Bar I.D. No. 24053705


                                       P. O. Box 13046
                                  Austin, Texas 78711
                               512/463-1660 (Telephone)
                                  512/463-5724 (Fax)
TO THE HONORABLE COURT OF CRIMINAL APPEALS:


      Comes now the State of Texas, by and through its State Prosecuting Attorney,

and respectfully submits to the Court its motion to extend the time for filing its brief

to and including the 22nd day of December, 2015. A previous extension was granted

until December 21,2015, and the State's briefwas timely submitted. However, it was

subsequently discovered that it contains the name of someone who was a minor at the

time at least one aspect of the offense was committed. In order to fully comply with

Tex. R. App. P. 9.10, the State is filing a version of its brief in which a pseudonym is

used. There are no substantive changes.

      WHEREFORE, the State prays that its motion to extend the time for filing its

petition until December 22, 2015, be granted.



                                              Respectfully submitted,


                                                 /s/ John R. Messinger
                                              JOHN R. MESSINGER
                                              Assistant State Prosecuting Attorney
                                              Bar I.D. No. 24053705


                                              P.O. Box 13046
                                              Austin, Texas 78711
                                              512/463-1660 (Telephone)
                                              512/463-5724 (Fax)
                         CERTIFICATE OF SERVICE


      A copy of the foregoing State's Motion to Extend the Time for Filing its Brief

has been eFiled or e-mailed on this the 22nd day of December, 2015 to:

Andrea R. Simmons
1450 East McKinney
Denton, Texas 76209
Andrea.Simmons@dentoncounty.com

Bruce Anton
2311 Cedar Springs, Suite 250
Dallas, Texas 75201
ba@sualaw.com

                                              /s/ John R. Messinger
                                            John R. Messinger
                                            Assistant State Prosecuting Attorney